FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                  August 7, 2009
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                   Clerk of Court
                                TENTH CIRCUIT



LAWRENCE M. JIRON,

             Petitioner - Appellant,

       v.
                                                        No. 09-1162
                                                       (D. Colorado)
JUDGE PATTY SWIFT, Alamosa
                                              (D.C. No. 1:09-CV-00351-ZLW)
County; JOHN W. SUTHERS,
Attorney General of the State of
Colorado,

             Respondents - Appellees.


                        ORDER DENYING CERTIFICATE
                            OF APPEALABILITY


Before LUCERO, MURPHY, and McCONNELL, Circuit Judges.


      Appellant, Lawrence M. Jiron, seeks a certificate of appealability (“COA”)

from this court so he can appeal the district court’s denial of his 28 U.S.C. § 2254

habeas application. See 28 U.S.C. § 2253(c)(1)(A) (providing no appeal may be

taken from a final order disposing of a § 2254 application unless the petitioner

first obtains a COA).

      Jiron filed the instant § 2254 application with the Colorado district court on

February 20, 2009. On February 25th, Jiron was ordered to show cause why the

application should not be dismissed as duplicative of an earlier filed § 2254
application which was currently pending in the same court. Jiron’s response

stated the February 20th application was filed “in support” of the earlier

application. The district court dismissed the §2254 application as duplicative and

denied Jiron a COA.

      To be entitled to a COA from this court, Jiron must make “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To

make the requisite showing, he must demonstrate “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322,

336 (2003) (quotations omitted); see also Slack v. McDaniel, 529 U.S. 474, 484-

85 (2000) (holding that when a district court dismisses a habeas petition on

procedural grounds, a petitioner is entitled to a COA only if he shows both that

reasonable jurists would find it debatable whether he had stated a valid

constitutional claim and debatable whether the district court’s procedural ruling

was correct).

      This court has reviewed Jiron’s application for a COA and appellate brief,

the district court’s order, and the entire record on appeal pursuant to the

framework set out by the Supreme Court in Miller-El and concludes Jiron is not

entitled to a COA. The district court’s resolution of Jiron’s claims is not




                                          -2-
reasonably subject to debate and the claims are not adequate to deserve further

proceedings.

      Because Jiron has not “made a substantial showing of the denial of a

constitutional right,” he is not entitled to a COA. 28 U.S.C. § 2253(c)(2). This

court denies Jiron’s request for a COA and dismisses this appeal. Jiron’s motion

to proceed in forma pauperis on appeal is denied and we remind him that he is

responsible for the immediate payment of any unpaid balance of the appellate

filing fee. All remaining outstanding motions are denied.

                                              ENTERED FOR THE COURT


                                              Michael R. Murphy
                                              Circuit Judge




                                        -3-